451 F.2d 356
John D. GORMAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1043 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 22, 1971.

John Gorman, pro se.
Gerald J. Gallinghouse, U. S. Atty., New Orleans, La., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Petitioner appeals from a denial of relief in the nature of habeas corpus for failure of the State of Louisiana to grant him credit for "jail time" served while awaiting trial on state charges.  Neither the State of Louisiana nor any official having custody over petitioner was or is a party to this proceeding.  The action of the United States in no way affects this purely Louisiana problem and 18 U.S.C.A. Sec. 3568, invoked by petitioner, applies only to federal prisoners under federal sentence.


2
Without otherwise passing on the merits we vacate the judgment and remand with directions to dismiss the proceeding for want of indispensable parties.


3
Vacated and remanded.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409